Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2018

                                   No. 04-17-00704-CV

                                  Russell AMSBERRY,
                                        Appellant

                                             v.

                                  Alejandra SALAZAR,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17196
                    The Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due March
19, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court